                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                             November 05, 2019
                         UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                     §
                                             §
VS.                                          §    MAG. JUDGE NO. 2:19-MJ-4138
                                             §
ANDRES ARREZ-PEREZ                           §

 MEMORANDUM OPINION AND ORDER OF DETENTION PENDING TRIAL

       A detention hearing has been held in accordance with the Bail Reform Act, 18

U.S.C. § 3142(f). Detention of the defendant pending trial in this case is necessary

because there is a serious risk that the defendant will not appear.

       The evidence against the defendant meets the probable cause standard.            The

weight of the evidence is strong. The defendant is a citizen of Mexico with no status to

remain or enter the United States. He is charged with illegally re-entering the United

States after having been deported. The evidence indicates the defendant has been

deported on more than one occasion and illegally re-entered the United States. The

defendant has no status to remain in the United States and has not presented any evidence

he would be eligible to remain in the United States if released on bond. Further, the

defendant’s lack of compliance with immigration laws and his efforts to circumvent the

Border Patrol checkpoint and evade law enforcement is a clear indication the defendant is

unwilling to comply with conditions of release. The Defendant is ORDERED detained

pending trial.




1/2
       The defendant is committed to the custody of the United States Marshal or his

designated representative for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending

appeal. The defendant shall be afforded a reasonable opportunity for private consultation

with defense counsel. On order of a court of the United States or on request of an

attorney for the Government, the person in charge of the corrections facility shall deliver

the defendant to the United States Marshal for the purpose of an appearance in

connection with a court proceeding.

       ORDERED this 5th day of November 2019.


                                             ___________________________________
                                                          Jason B. Libby
                                                   United States Magistrate Judge




2/2
